Exhibit 11 April 20, 2007 Putnam New York Tax Exempt Income Fund One Post Office Square Boston, Massachusetts 02109 Ladies and Gentlemen: We consent to the references to our firm in respect of the legal opinion our firm expects to deliver in connection with the proposed combination of Putnam New York Tax Exempt Income Fund with Putnam New York Investment Grade Municipal Trust, with and as part of the Registration Statement of Putnam New York Tax Exempt Income Fund on Form N-14, and to the references to our firm in the prospectus/proxy statement under the caption Information about the Proposed MergerFederal Income Tax Consequences. Very truly yours, /s/ Ropes & Gray LLP Ropes & Gray LLP
